         Case 1:19-cv-02444-JGK Document 23 Filed 06/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
DAVID CEPEDA,

                         Petitioner,                  19-CV-2444 (JGK)

             - against -
                                                      ORDER
ROBERT MORTON, JR.,

                    Respondent.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     In his Memorandum dated February 10, 2020, the petitioner

argues that he did not have a full and fair opportunity to raise

his Fourth Amendment claim in the state court because the judge

at the suppression hearing refused to allow the petitioner's

counsel to call two police witnesses, namely Lieutenant

Zonneveld and police officer Merandy. The respondent should

respond to this argument by July 8, 2020. The petitioner may

reply by July 24, 2020.

SO ORDERED.

Dated:       New York, New York
             June 20, 2020

                                               /s/ John G. Koeltl
                                                 JOHN G. KOELTL
                                          United States District Judge
